Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 objected to because of the following informalities:  in Claim 1 the first part is made up on one section. The three detachable sections are not noted until claim 14.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-13, 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Erwin (US 6557831) in view of Ricci (US 7104525)
.
Regarding claim 1 Erwin shows a shoe with a body with an inner surface, and outer surface a top surface and a bottom surface, to define an opening between the at least a portion of the inner surfaces(fig 1 and 4-4b ,#111-114) the opening defining a central axis and being configured for receiving the baluster there through, the opening 
Ricci teaches a shoe in two parts (Fig 2, # 21a, 21b).
Therefore, it would have been obvious to one of ordinary skill in the art at
The time of filing of the invention was made to have divided the shoe of Erwin into two parts like the shoe in Ricci so the shoe can be selectively positioned about the post (column 3 line 39-42).
It also would have been obvious to one of ordinary skill in the art at the time the invention was made to find an approach angle about 10 degrees, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).


Regarding claim 2 Erwin in view of Ricci shows a shoe as in claim 1 (see above) and shows a portion of the inner surfaces of the first part and the second part include a wall parallel to the central axis (Erwin Fig. 4 and 4b).



Regarding claim 4 Erwin in view of Ricci shows a shoe as in claim 2 (see above) and shows the wall is annular (Erwin Fig 4-4b).

Regarding claim 5 Erwin in view of Ricci shows a shoe as in claim 2 (see above) and shows the wall is annular (see above) but does not teach the angle of the wall 
However It would have been obvious to one of ordinary skill in the art at the time the invention was made to find an approach angle about 8 degrees, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 6 Erwin in view of Ricci shows a shoe as in claim 1 (see above) and shows at least a portion of the inner surfaces of the first part and the second part include a wall non-aligned with the central axis so as to form a frustum (Erwin Fig 4a).



Regarding claim 8 Erwin in view of Ricci shows a shoe as in claim 6 (see above) and shows the wall is annular (Erwin Fig 4-4b).

Regarding claim 9 Erwin in view of Ricci shows a shoe as in claim 6 (see above) and shows the wall is annular (see above) but does not teach the angle between the central axis. 
However It would have been obvious to one of ordinary skill in the art at the time the invention was made to find an approach angle about 8 degrees, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 10 Erwin in view of Ricci shows a shoe as in claim 6 (see above) and shows the wall is annular (see above) but does not teach the angle of the wall 
However It would have been obvious to one of ordinary skill in the art at the time the invention was made to find an approach angle about 8 degrees, since it has been 

Regarding claim 11 Erwin in view of Ricci shows a shoe as in claim 1 (see above) and the at least a portion of the inner surfaces of the first part and the second part includes four walls, three of the walls being on the first part and a fourth of the walls being on the second part (Ricci Fig. 2).

Regarding claim 12 Erwin in view of Ricci shows a shoe as in claim 1 (see above) and shows the first part and the second part are removably attachable to each other (Ricci Fig 2, # 21a, 21b).

Regarding claim 13 Erwin in view of Ricci shows a shoe as in claim 12 (see above) and shows the first part and second part have cooperating tabs and slots for removable attachment via sliding in a direction along the central axis (Ricci Fig 2, # 25, 26).

Regarding claim 28 Erwin in view of Ricci shows a shoe as in claim 1 (see above) and shows the baluster (Erwin Fig. 4-4b).



Regarding claim 30 Erwin in view of Ricci shows a shoe as in claim 28 (see above) and shows the baluster (Erwin Fig. 4-4b). But doesn’t show the baluster has substantially cross- section perpendicular to the longitudinal axis, the cross-section being substantially circular.
However it would have been obvious to one of ordinary skill in the art at the time the invention was made to have change the baluster for square pole to circular pole as a matter of design choice as the overall shape of the cross section does not change the overall function of the device and would work equally well with either shape. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)

Claim 1, 14-22, 24-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Katz (US 5029820) in view of Lister (US3915434)

Regarding claim 1 Katz shows a shoe with a body with an inner surface, and outer surface a top surface and a bottom surface, to define an opening between the at least a portion of the inner surfaces(fig 2 ,#84, 86) the opening defining a central axis and being configured for receiving the baluster there through, the opening being configured so 
Lister teaches a shoe in two parts (Fig 3, # 12, 14).
Therefore, it would have been obvious to one of ordinary skill in the art at
The time of filing of the invention was made to have combine shoe of Erwin with the two part shoe in Ricci so the shoe can be selectively positioned about the post (column 2 line 24-42).
Also It would have been obvious to one of ordinary skill in the art at the time the invention was made to find an approach angle about 10 degrees, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 14 Katz in view of Lister shows a shoe as in claim 1 (see above) but doesn’t teach the first part includes three detachable sections, each of the detachable sections and the second part encompassing about one quarter of the opening.
However it would have been obvious to one of ordinary skill in the art at the time the invention was made to divide it in four parts, since it has been held that constructing Nerwin v. Erlichman, 168 USPQ 177, 179. 

Regarding claim 15 Katz in view of Lister shows a shoe as in claim 1 (see above)
But doesn’t teach the three detachable sections and the second part are all substantially identical
However it would have been obvious to one of ordinary skill in the art at the time the invention was made to divide it in four identical parts, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.

Regarding claim 16 Katz in view of Lister shows a shoe as in claim 1 (see above)
Also shows a cap attachable to the top surfaces of the first part and the second part (Fig 3, #90, 88).

Regarding claim 17 Katz in view of Lister shows a shoe as in claim 16 (see above)


Regarding claim 18 Katz in view of Lister shows a shoe as in claim 16 (see above)
Also shows a cap defines an opening sized for receipt of the baluster there through (Fig 3, #90, 88).

Regarding claim 19 Katz in view of Lister shows a shoe as in claim 16 (see above)
Also shows a cap includes two sections. (Fig 3, #90, 88).

Regarding claim 20 Katz in view of Lister shows a shoe as in claim 16 (see above)
but it is does not teach us what the cap is made of.
However it would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the cap form resiliently deformable material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use, for the purpose of facilitate adjustment and positing of the cap. In re Leshin, 123 USPO 416


Also shows the cap on one hand and the first part and the second part on the other hand are sized for frictional engagement wherein upon assembly the cap is secured to the first part and the second part thereby and the first part and the second part are secured to the baluster thereby. (Fig 3, #90, 88).

Regarding claim 22 Katz in view of Lister shows a shoe as in claim 1 (see above) and shows the bottom surfaces of the first part and the second part include portions substantially perpendicular to the central axis and configured for use with a substantially horizontal mounting surface (Fig 5).

Regarding claim 24 Katz in view of Lister shows a shoe as in claim 1 (see above) but that embodiment does not teach an  adhesive located on at least one of the bottom surfaces of the first part and the second part for securing the first part and the second part to the mounting surface
However Lister teaches an adhesive located on at least one of the bottom surfaces of the first part and the second part for securing the first part and the second part to the mounting surface (column 2, line 43-56). 


Regarding claim 25 Katz in view of Lister shows a shoe as in claim 1 (see above) and shows one of the first parts and only one of the second parts, the only one first part and the only one second part each extending about 180 degrees around the central axis. (Fig 3, # 12, 14).

Regarding claim 26 Katz in view of Lister shows a shoe as in claim 25 (see above) and shows one first part and the only one second part are identical (Fig 3, # 12, 14).

Regarding claim 27 Katz in view of Lister shows a shoe as in claim 25 (see above) and shows first part and the only one second part are generally L-shaped when viewed along a line parallel to the central axis (see FIG A below)

    PNG
    media_image1.png
    403
    550
    media_image1.png
    Greyscale



Regarding claim 28 Katz in view of Lister shows a shoe as in claim 1 (see above) and shows the baluster (fig 2, #26).

Regarding claim 29 Katz in view of Lister shows a shoe as in claim 28 (see above) and shows the baluster has cross-section perpendicular to the longitudinal axis, the cross-section being substantially rectangular (fig 2, #26).


However it would have been obvious to one of ordinary skill in the art at the time the invention was made to have change the baluster for square pole to circular pole as a matter of design choice as the overall shape of the cross section does not change the overall function of the device and would work equally well with either shape. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)

Regarding claim 31 Katz shows a shoe with a body with an inner surface, and outer surface a top surface and a bottom surface, to define an opening between the at least a portion of the inner surfaces(fig 2 ,#84, 86) the opening defining a central axis and being configured for receiving the baluster there through, the opening being configured so that the first part and the second part may be adjustably attached to the baluster with the central axis and the longitudinal axis at an angle of up to about 10 degrees to compensate for any misalignment of the baluster and the mounting 
Lister teaches a shoe in two parts (Fig 3, # 12, 14).
Therefore, it would have been obvious to one of ordinary skill in the art at
The time of filing of the invention was made to have combine shoe of Erwin with the two part shoe in Ricci so the shoe can be selectively positioned about the post (column 2 line 24-42).

Regarding claim 32 Katz in view of Lister shows a shoe as in claim 31 (see above)
Also shows top surfaces of the first part and the second part define a recess for receiving the cap in a snap fit (Fig 3, #90, 88).

Regarding claim 33 Katz in view of Lister shows a shoe as in claim 31 (see above)
Also shows a cap defines an opening sized for receipt of the baluster there through (Fig 3, #90, 88).

Regarding claim 34 Katz in view of Lister shows a shoe as in claim31 (see above)
Also shows a cap includes two sections. (Fig 3, #90, 88).

Regarding claim 35 Katz in view of Lister shows a shoe as in claim31 (see above)
Also shows an angle but doesn’t teach the degree of the angle.
However It would have been obvious to one of ordinary skill in the art at the time the invention was made to find an approach angle about 10 degrees, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 36 Katz in view of Lister shows a shoe as in claim 31 (see above) and shows an adhesive located on at least one of the bottom surfaces of the first part and the second part for securing the first part and the second part to the mounting surface ( column 2, line 43-56).

Regarding claim 37 Katz in view of Lister shows a shoe as in claim 31 (see above) and shows one of the first parts and only one of the second parts, the only one first part and the only one second part each extending about 180 degrees around the central axis. (Fig 3, # 12, 14).

Regarding claim 38 Katz in view of Lister shows a shoe as in claim 37 (see above) and shows one first part and the only one second part are identical (Fig 3, # 12, 14).

Regarding claim 39 Katz in view of Lister shows a shoe as in claim 37 (see above) and shows first part and the only one second part are generally L-shaped when viewed along a line parallel to the central axis (see FIG A).

    PNG
    media_image1.png
    403
    550
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W ASHWORTH whose telephone number is (571)272-8630. The examiner can normally be reached M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW WILLIAM ASHWORTH/Examiner, Art Unit 3678             

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678